Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 27, 2015

                                       No. 04-15-00158-CV

                                        Sandy SCHIREL,
                                            Appellant

                                                 v.

                                        Charles G. TATE,
                                            Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2015CV000835
                            Honorable Jason Wolff, Judge Presiding


                                          ORDER
        Appellant filed a notice of appeal March 23, 2015, stating that she intended to appeal
from the trial court’s judgment signed on March 19, 2015. However, the trial court clerk has
informed the Clerk of this Court that there is currently no final judgment in the cause. Indeed,
from the motion for emergency relief filed by appellant on March 26, 2015 (and subsequently
denied by this Court), it appears that the justice of the peace signed a writ of possession in a suit
to evict appellant and appellant has appealed to the county court. From appellant’s motion, it
appears her appeal may still be pending in the county court. If there is no final judgment signed
by the county court, this Court has no jurisdiction to hear this appeal. We therefore ORDER
appellant to show cause on or before May 7, 2015 why this appeal should not be dismissed for
lack of jurisdiction.


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court